COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ROSAURA ARREOLA,
  Individually and on Behalf of the Estate of     §             No. 08-20-00133-CV
  JASON OROSCO MOLINAR,
  Deceased,                                       §                Appeal from the
                                Appellant,        §          County Court at Law No. 6
  v.                                              §           of El Paso County, Texas
  UNION PACIFIC RAILROAD,                         §             (TC# 2016DCV3664)
  HERBERT DIAZ and BERT FREDRICK
  HARKNESS,                                       §
                                Appellees.        §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee
recover from Appellant and its sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.
       IT IS SO ORDERED THIS 19TH DAY OF OCTOBER, 2022.



                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.